Order entered April 12, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01234-CR

                                BRIAN CLONINGER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-59896-V

                                             ORDER
        On March 18, 2016, this Court ordered court reporter Debi Harris to file a supplemental

record containing certain exhibits within ten days. To date, Ms. Harris has neither filed the

supplemental record nor communicated with the Court regarding her failure to do so.

        Accordingly, we ORDER court reporter Debi Harris to file, by APRIL 18, 2016, a

supplemental record containing State’s Exhibit nos. 39, 40, 41, 42, 43, 44, 45, 55, 293, 294, 295,

300, and 313, and Defendant’s Exhibit no. 9. If Ms. Harris does not file the supplemental record

by the date specified, we will order that she not sit as a court reporter until she files the exhibits

in this appeal.
        We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; court reporter Debi Harris; and to

counsel for all parties.

                                                  /s/    LANA MYERS
                                                         JUSTICE